DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (U.S. Patent No. 4,752,885 A).
Please note that Kawakami was cited on the PTO-892 mailed on 1/24/2022.  
Claim 1:  Figure 1 of Kawakami shows a plan view of a machine tool (1) having a spindle (25), a tool exchanger (15) that attaches or detaches one of tools to or from the spindle (25), and a spindle mover (7) that moves the spindle (25) to one of a plurality of tool exchange coordinates when the one of the tools is to be attached or detached by the tool exchanger (15).  As can be seen in Figure 3 of Kawakami, the machine tool (1) further has a tool exchange controller (32).  
	With regards to the spindle mover (7), it is embodied as alternating current servomotor [column 4, lines 33-35], and it moves the tool spindle (25) in a direction that extends parallel to a Z-axis direction.  From the perspective of Figures 1 and 2, the Z-axis direction extends vertically [column 4, lines 25-27].  Regarding the tool exchanger (15), it has a forward and backward driving means (20) that moves a tool change arm (19) of the tool exchanger (15) in a direction extending parallel to the Z-axis direction.  Note that from the perspective of Figures 1 and 2, an X-axis direction extends from left-to-right [column 4, lines 28-29].  
Noting this, the tool exchange controller (32) controls, when the one of the tools is to be attached or detached by the tool exchanger (15), the spindle mover (7) to move the associated tool spindle (25) to one of the plurality of the tool exchanges coordinates, wherein the plurality of the tool exchanges coordinates comprises first and second tool exchange coordinates.  While the first tool exchange coordinate is a coordinate associated with an attaching-target tool that is to be attached to the spindle (25), the second tool exchange coordinate is a coordinate associated with a detaching-target tool that is to be detached from the spindle (25).  Figure 1 shows therein the tool change arm (19) holding the attaching-target tool, as well as the spindle (25) holding the detaching-target tool.  
	Next, please be advised that each of the plurality tool exchange coordinates are “predetermined and stored.”  (This will be explained over the course of the next several paragraphs).  First, please be advised that each of the tools has corresponding dimensions, including length.  Next, the dimensions of the tools are able to be read out from the memory of the tool exchange controller (32) [column 5, lines 35-38].  After having read out the dimensions of the tools, the tool exchange controller (32) compares the length of the attaching-target tool with the length of the detaching-target tool.  As a result of this comparison, the tool exchange controller (32) calculates a position at which the end of the longer tool will not interfere with other members/elements of the machine tool (1), including, a workpiece (28), a tilting jig (29), and a tailstock (30) [column 5, lines 38-44].  Note that this position is located along line L in Figure 1 of Kawakami.  As Figure 1 shows, line L is the boundary of an interfering region (33) with respect to the Z-axis direction.  
The tool exchange controller (32) further calculates respective tool exchange coordinates in the Z-axis direction (referred to as “respective position in the Z-axis direction” in at least column 5, line 45) for a main spindle housing (2) (and thus the tool spindle (25) since the tool spindle (25) is mounted to the main spindle housing (2)) and for the tool change arm (19) at which the end of the longer tool is positioned at a distance a from line L and the interfering region (33) [column 5, lines 33-51].  When the tool change arm (19) as well as the main spindle housing (2) and tool spindle (25) are positioned at their tool exchange coordinates, the tool exchanger (15) is able to commence with the exchanging of the detaching-target tool for the attaching-target tool.  (Applicant is reminded that Figure 1 of Kawakami shows therein the tool change arm (19) holding the attaching-target tool, as well as the spindle (25) holding the detaching-target tool).  Since the plurality of tool exchange coordinates are calculated by the tool exchange controller (32) prior to movements of the tool change arm (19) and the main spindle housing (2) and tool spindle (25) into the respective tool exchange coordinates, said plurality of tool exchange coordinates, including the first and second tool exchange coordinates, are “predetermined.”  
Furthermore, said plurality of tool exchange coordinates, including the first and second tool exchange coordinates, must inherently (after calculation) be “stored”, at least temporarily in the memory of the tool exchange controller (32), such that said plurality of tool exchange coordinates can be moved into by the tool change arm (19) and by the main spindle housing (2) and tool spindle (25).  If said plurality of tool exchange coordinates weren’t at least temporarily stored, then the tool exchange controller (32) wouldn’t have available the coordinates required for driving the forward and backward driving means (20), the lateral driving means (22), and the spindle mover (7) such that the tool change arm (19) and the main spindle housing (2) and tool spindle (25) end up appropriately located for the exchanging of the detaching-target tool for the attaching-target tool and such that the longer tool of the attaching and detaching-target tools is nearest to the workpiece without interfering.  (Examiner note that Kawakami discloses the controller (32) having memory from which the dimensions of the tools were read out from [column 5, line 37].  Examiner further notes the disclosure of the tool exchange controller (32) controlling said driving means (20, 22) and spindle mover [column 5, lines 15-22]).  Based on the foregoing, each of the plurality tool exchange coordinates are “predetermined and stored.”
Noting the above, after having gripped the detaching-target tool, in order to remove the detaching-target tool from the tool spindle (25), the tool change arm (19) is advanced distance a.  In having advanced distance a toward line L and the interfering region (33), the detaching-target tool has been linearly advanced into the associated second tool exchange coordinate.  The tool change arm (19) is then pivoted so as to align the attaching-target tool with the tool spindle (25).  Be advised that at this time the tool spindle (25) is in the first tool exchange coordinate.  The spindle mover (7) moved the tool spindle (25) into the first tool exchange position when the main spindle housing (2) and the tool change arm (19) were positioned such that the longer tool is at the distance a from line L and the interfering region (33).  The tool change arm (19) is then retreated back toward the tool spindle (25) so as to insert the attaching target tool into the tool spindle (25).  
Based on the foregoing, when comparing the first and second tool exchange coordinates, it can be seen that the first tool exchange coordinate is located farther from a machining point in the Z-axis direction.  With respect to the Z-axis direction and the second tool exchange coordinate, it is located along line L.  However, the first tool exchange position is located above line L in said Z-axis direction from the perspective of Figure 1, and thus away from the workpiece (28) and the machining point.  
Thus, the tool exchange controller (32) controls, when the one of the tools is to be attached or detached by the tool exchanger (15), the spindle mover (7) to move, on the basis of the first tool exchange coordinate (of the plurality of predetermined and stored tool exchange coordinates) associated with the attaching-target tool and the second tool exchange coordinate (of the plurality of predetermined and stored tool exchange coordinates) associated with the detaching-target tool to be detached from the spindle (25), the spindle (25) to the first tool exchange coordinate, wherein the first tool exchange coordinate is located farther from the machining point than the second tool exchange coordinate.  
Next, the limitation of lines 17-18 of claim 1 corresponding to, “wherein the plurality of predetermined and stored tool exchange coordinates are stored in a memory prior to when the one of the tools is to be attached or detached by the tool exchangers,” is broadly set forth, and only requires, for example, that the plurality of predetermined and stored tool exchange coordinates be stored in the memory prior to the detaching-target tool being detached from the tool spindle or the attaching-target being attached to said spindle.  This limitation, doesn’t require, for example, the 
plurality of predetermined and stored tool exchange coordinates be stored in the memory prior to the enacting of a tool exchange process of which attaching and detaching are steps.  
Lastly, the plurality of predetermined and stored tool exchange coordinates, including the first and second tool exchange coordinates, must inherently (after calculation) be “stored”, at least temporarily in the memory of the tool exchange controller (32), such that said plurality of  predetermined and stored tool exchange coordinates can be moved into by the tool change arm (19) and by the main spindle housing (2) and tool spindle (25).  In being stored at this time (after calculation thereof by the tool exchange controller (32)), the plurality of predetermined and stored tool exchange coordinates are stored in the memory of the tool exchange controller (32) prior to movements of the tool change arm (19) and the main spindle housing (2) and tool spindle (25) into the respective tool exchange coordinates, and thus prior to the detaching-target tool being detached from the tool spindle (25) and prior to the attaching-target tool being attached to said spindle (25).  

Claim 2:  Regarding the tool exchanger (15), it is configured to move the detaching-target tool to the second tool exchange coordinate.  Examiner reiterates that after having gripped the detaching-target tool, in order to remove the detaching-target tool from the tool spindle (25), the tool change arm (19) is advanced distance a.  In having advanced distance a toward line L and the interfering region (33), the detaching-target tool has been linearly advanced into the associated second tool exchange coordinate.  
	Regarding the first tool exchange coordinate of the plurality of predetermined and stored tool exchange coordinates, it serves as a coordinate in which the tool exchanger (15) moves the attaching-target tool to a clamping position for the tool spindle (25).  Lastly, as the second tool exchange coordinate of the plurality of predetermined and stored tool exchange coordinates, it serves as a coordinate in which the tool exchanger (15) moves the detaching-target tool to an unclamping position for the tool spindle (25).  

Claim 3:  As to the plurality of predetermined and stored tool exchange coordinates, they serve as coordinates in which the tool spindle (25) clamps the attaching-target tool or unclamps the detaching-target.  For example, at the first tool exchange coordinate, the attaching-target tool is brought into a clamping position in the tool spindle (25).  At the second tool exchange coordinate, the detaching-target tool is brought into an unclamping position from the tool spindle (25).                                                                                                                                                                                                  
Response to Arguments
Applicant's arguments filed 4/22/2022  have been fully considered but they are not persuasive. 
With respect to claim 1 and Kawakami, Applicant argues the following:
Kawakami does not disclose several elements of claim 1. Firstly, Kawakami does not disclose storing a plurality of predetermined tool exchange coordinates. Kawakami stores tool lengths (i.e., tool dimensions), which are eventually used to calculate a minimum distance between the end of a tool and an interfering region 33 during a tool exchange. In contrast, the present invention previously stores tool exchange coordinates, and then the claimed tool exchange controller uses the stored tool exchange coordinate of one of a tool to be attached or a tool to be detached (whichever is farther from a machining point) to control a spindle mover to move a spindle. 

	Similarly, Applicant also argues:

As also discussed in the interview, the Office Action may be equating the terms "tool exchange coordinate" and "tool length." However, a "coordinate" is defined as "any of a set of numbers used in specifying the location of a point on a line, on a surface, or in space." See, Merriam-Webster.com/dictionary/coordinate. As shown in Fig. 5 of the present application, the recited tool exchange coordinates 102 are each the predetermined, stored location of a point on the Z-axis where a tool is to be attached/detached from spindle 41. See also, page 10, lines 20-24 of the present application. Kawakami does not store predetermined tool exchange coordinates, as claimed, but rather stores tool lengths, which are later used to calculate a Z-axis position for the tool exchange. See, e.g., Kawakami at col. 5:33-51. 

	Applicant’s argument has been considered, but is not persuasive.  While the memory of the tool exchange controller (32) does indeed stores tool dimensions, including tool length, said memory further stores a plurality of predetermined and stored tool exchanger coordinates.  This will now be explained.
	First, as was just noted, each of the tools has corresponding dimensions, including length.  Noting this, the dimensions of the tools are read out from the memory of the tool exchange controller (32) [column 5, lines 35-38].  After having read out the dimensions of the tools, the tool exchange controller (32) compares the length of the attaching-target tool with the length of the detaching-target tool.  As a result of this comparison, the tool exchange controller (32) calculates a position at which the end of the longer tool will not interfere with other members/elements of the machine tool (1), including, a workpiece (28), a tilting jig (29), and a tailstock (30) [column 5, lines 38-44].  Note that this position is located along line L in Figure 1 of Kawakami.  As Figure 1 shows, line L is the boundary of an interfering region (33) with respect to the Z-axis direction.  
The tool exchange controller (32) further calculates respective tool exchange coordinates in the Z-axis direction (referred to as “respective position in the Z-axis direction” in at least column 5, line 45) for a main spindle housing (2) (and thus the tool spindle (25) since the tool spindle (25) is mounted to the main spindle housing (2)) and for the tool change arm (19) at which the end of the longer tool is positioned at a distance a from line L and the interfering region (33) [column 5, lines 33-51].  When the tool change arm (19) as well as the main spindle housing (2) and tool spindle (25) are positioned at their tool exchange coordinates, the tool exchanger (15) is able to commence with the exchanging of the detaching-target tool for the attaching-target tool.  (Applicant is advised that Figure 1 of Kawakami shows therein the tool change arm (19) holding the attaching-target tool, as well as the spindle (25) holding the detaching-target tool).  Since the plurality of tool exchange coordinates are calculated by the tool exchange controller (32) prior to movements of the tool change arm (19) and the main spindle housing (2) and tool spindle (25) into the respective tool exchange coordinates, said plurality of tool exchange coordinates, including the first and second tool exchange coordinates, are “predetermined.”  
Furthermore, said plurality of tool exchange coordinates, including the first and second tool exchange coordinates, must inherently (after calculation) be “stored”, at least temporarily in the memory of the tool exchange controller (32), such that said plurality of  tool exchange coordinates can be moved into by the tool change arm (19) and by the main spindle housing (2) and tool spindle (25).  If said plurality of tool exchange coordinates weren’t at least temporarily stored, then the tool exchange controller (32) wouldn’t have available the coordinates required for driving the forward and backward driving means (20), the lateral driving means (22), and the spindle mover (7) such that the tool change arm (19) and the main spindle housing (2) and tool spindle (25) end up appropriately located for the exchanging of the detaching-target tool for the attaching-target tool and such that the longer tool of the attaching and detaching-target tools is nearest to the workpiece without interfering.  (Examiner note that Kawakami discloses the controller (32) having memory from which the dimensions of the tools were read out from [column 5, line 37].  Examiner further notes the disclosure of the tool exchange controller (32) controlling said driving means (20, 22) and spindle mover [column 5, lines 15-22]).  
Thus, Kawakami does indeed provide disclosure upon a plurality of “predetermined” and “stored” tool exchange coordinates.  
Lastly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the recited tool exchange coordinates 102 are each the predetermined, stored location of a point on the Z-axis where a tool is to be attached/detached from spindle 41) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please note that while claim 1 sets forth “a spindle mover that moves, when the one of the tools is to be attached or detached by the tool exchanger, the spindle to one of a plurality of predetermined and stored tool exchange coordinates,” claim 1 never goes as far to say that “the recited tool exchange coordinates 102 are each the predetermined, stored location of a point on the Z-axis where a tool is to be attached/detached from spindle 41.”  It’s not until dependent claim 2 and dependent claim 3 that Applicant sets forth that “the plurality of predetermined and stored tool exchange coordinates serve as coordinates to each of which the spindle clamps or unclamps the attaching-target tool or the detaching-target tool.”  That being said, at no point in claims 1-3 does Applicant actually establish any axes, including a Z-axis.

With respect to claim 1 and Kawakami, Applicant also argues the following:
Secondly, Kawakami does not disclose or suggest storing tool exchange coordinates prior to when the one of the tools is to be attached or detached by the tool exchanger. As pointed out by the Examiner in the interview, Kawakami may need to store its calculated tool exchange coordinates, even if only temporarily (e.g., in RAM) so they can be used to operate its tool exchanger. However, Kawakami cannot store its calculated tool exchange coordinates before the tool exchange process is to happen (i.e., is initiated), as claimed, at least because the calculations are part of that process. Note that independent claim 1 specifies that its tool exchange controller performs its functions "when the one of the tools is to be attached or detached by the tool exchanger," including the functions that employ "the predetermined and stored tool exchange coordinates." Thus, the recitation of amended claim 1 that the tool exchange coordinates are stored prior to when the one of the tools is to be attached or detached by the tool exchanger limits the claim in a way that distinguishes from Kawakami when properly read in the context of the other recitations of claim 1. 

The storage and use of predetermined tool coordinates are important features of the claimed invention, because they enable the tool exchange controller to quickly and easily determine where the spindle should be moved, thereby reducing downtime during tool exchange and shortening the cycle time of a machining cycle. See, e.g., page 4, lines 7-9 of the present application. 

	First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Kawakami cannot store its calculated tool exchange coordinates before the tool exchange process is to happen (i.e., is initiated), as claimed, at least because the calculations are part of that process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Please note that Applicant in claim 1 doesn’t set forth a tool exchange process prior to which the plurality of predetermined tool exchange coordinates are stored.  For that matter, Applicant does not set actually forth at all any tool exchange process.  Rather, in claim 1 Applicant set forth a limitation of a different scope, the limitation corresponding to, “wherein the plurality of predetermined and stored tool exchange coordinates are stored in a memory prior to when the one of the tools is to be attached or detached by the tool exchanger.”  
	Next, it's noted that Applicant does indeed provide arguments with respect to the limitation of lines 17-18 of claim 1.  Noting this, Kawakami does indeed disclose “storing tool exchange coordinates prior to when the one of the tools is to be attached or detached by the tool exchanger.”  With respect to this limitation, please be advised that it is broadly set forth, and simply requires, for example, that the plurality of predetermined and stored tool exchange coordinates be stored in the memory prior to the detaching-target tool being detached from the tool spindle or the attaching-target being attached to said tool spindle.  This limitation, doesn’t require, for example, the plurality of predetermined and stored tool exchange coordinates be stored in the memory prior to the enacting of a tool exchange process of which attaching and detaching are steps.  
	With respect to Kawakami, the plurality of predetermined and stored tool exchange coordinates, including the first and second tool exchange coordinates, must inherently (after calculation) be “stored”, at least temporarily in the memory of the tool exchange controller (32), such that said plurality of  predetermined and stored tool exchange coordinates can be moved into by the tool change arm (19) and by the main spindle housing (2) and tool spindle (25).  If said plurality of tool exchange coordinates weren’t at least temporarily stored, then the tool exchange controller (32) wouldn’t have available the coordinates required for driving the forward and backward driving means (20), the lateral driving means (22), and the spindle mover (7) such that the tool change arm (19) and the main spindle housing (2) and tool spindle (25) end up appropriately located for the exchanging of the detaching-target tool for the attaching-target tool and such that the longer tool of the attaching and detaching-target tools is nearest to the workpiece without interfering.  
In being stored at this time (after calculation thereof by the tool exchange controller (32)), 
the plurality of predetermined and stored tool exchange coordinates are stored in the memory of the tool exchange controller (32) prior to movements of the tool change arm (19) and the main spindle housing (2) and tool spindle (25) into the respective tool exchange coordinates, and thus prior to the detaching-target tool being detached from the tool spindle (25) and also prior to the attaching-target tool being attached to said tool spindle (25).  Since Kawakami reads on “wherein the plurality of predetermined and stored tool exchange coordinates are stored in a memory prior to when the one of the tools is to be attached or detached by the tool exchanger,” Applicant’s argument is not persuasive.  

With respect to claim 1 and Kawakami, Applicant also argues the following:
In view of these facts, amended claim 1 is not anticipated by Kawakami, because Kawakami does not disclose each and every element of that claim; in particular, the tool exchange controller that controls the spindle mover to move, on a basis of a first predetermined stored tool exchange coordinate associated with an attaching-target tool to be attached to the spindle and a second predetermined stored tool exchange coordinate associated with a detaching-target tool to be detached from the spindle, the spindle to one of the first tool exchange coordinate and the second tool exchange coordinate, whichever is farther from a machining point.  Further, it would not have been obvious to add these features to Kawakami, since there is no teaching or suggestion of these features in Kawakami. 

Since Kawakami does not describe all the elements of amended independent claim 1, either explicitly or inherently, an anticipation rejection cannot be maintained. The dependent claims are believed to be allowable at least by virtue of their dependence on allowable independent claim 1, and for the additional features recited. Accordingly, reconsideration and withdrawal of the rejections under 35 U.S.C. § 102 are in order and respectfully requested. 
Applicant’s argument has been considered, but is not persuasive.  First, it is noted that Figure 1 of Kawakami shows the tool change arm (19) holding the attaching-target tool, and further shows the spindle (25) holding the detaching-target tool.  Noting this, with respect to the tool change arm (19), after having gripped the detaching-target tool, in order to remove the detaching-target tool from the tool spindle (25), the tool change arm (19) is advanced distance a.  In having advanced distance a toward line L and the interfering region (33) (please see Figure 1 each of distance a and line L), the detaching-target tool has been linearly advanced into the associated second tool exchange coordinate.  The tool change arm (19) is then pivoted so as to align the attaching-target tool with the tool spindle (25).  Be advised that at this time the tool spindle (25) is in the first tool exchange coordinate.  The spindle mover (7) moved the tool spindle (25) into the first tool exchange position when the main spindle housing (2) and the tool change arm (19) were positioned such that the longer tool is at the distance a from line L and the interfering region (33).  The tool change arm (19) of Kawakami is then retreated back toward the tool spindle (25) so as to insert the attaching target tool into the tool spindle (25).  
Based on the foregoing, when comparing the first and second tool exchange coordinates, it can be seen that the first tool exchange coordinate is located farther from a machining point in the Z-axis direction.  With respect to the Z-axis direction and the second tool exchange coordinate, it is located along line L.  However, the first tool exchange position is located above line L in said Z-axis direction from the perspective of Figure 1, and thus away from the workpiece (28) and the machining point.  
Thus, in contrast to Applicant’s assertions, Kawakami does indeed disclose the tool exchange controller (32) controlling, when the one of the tools is to be attached or detached by the tool exchanger (15), the spindle mover (7) to move, on the basis of the first tool exchange coordinate (of the plurality of predetermined and stored tool exchange coordinates) associated with the attaching-target tool and the second tool exchange coordinate (of the plurality of predetermined and stored tool exchange coordinates) associated with the detaching-target tool to be detached from the spindle (25), the spindle (25) to the first tool exchange coordinate, noting that the first tool exchange coordinate is located farther from the machining point than the second tool exchange coordinate.  As such, Applicant’s argument is deemed not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        

/MICHAEL VITALE/Examiner, Art Unit 3722